Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 9, 2022

                                     No. 04-22-00744-CR

                                 Kristopher Matthew SAXON,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR10448
                        Honorable Stephanie R. Boyd, Judge Presiding


                                        ORDER
        On November 29, 2022, appellant filed a Motion for a Free Transcript requesting a free
reporter’s record because he qualifies as indigent. See TEX. R. APP. P. 20.2 (stating an indigent
defendant in a criminal appeal is entitled to be furnished with the appellate record without
charge). On December 6, 2022, the court reporter filed the reporter’s record at no charge to the
appellant. Therefore, appellant’s Motion for a Free Transcript is DENIED AS MOOT.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court